Citation Nr: 1035252	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  07-25 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel







INTRODUCTION

The Veteran served on active duty from August 1964 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue of service connection for prostate cancer has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

Bladder cancer has been related to the positive findings of 
leukocytes shown on urinalysis upon separation in February 1992.


CONCLUSION OF LAW

Bladder cancer was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has bladder cancer that is due to 
his service.  The Veteran's February 1992 separation examination 
shows that the results of his urinalysis included positive 
findings of leukocytes.  Leukocytes are simply white blood cells, 
a type of cell normally present in the circulating blood.  They 
are often a sign of infection and inflammation.  See "Urine 
Test." WebMD. 18 Sept. 2008.  Web. 7 Sept. 2010 (www.webmd.com/a-
to-z-guides/urine-test).  See Van Winkle v. Nicholson, WL 1662344 
for a definition of leukocytes (not a precedent decision).

Private medical records of urologist Dr. Fleming, dated November 
and December 2004, show a diagnosis of bladder cancer and noted 
that the Veteran complained of gross hematuria, the presence of 
blood or red blood cells in the urine.

A March 2009 letter from Dr. Fleming reflects that the appellant 
had been under his care for the past 5 years, and that he was 
initially diagnosed with a high grade early invasive bladder 
cancer in a bladder diverticulum.  He reported that the etiology 
was "due to some previous exposure of agents which would cause 
the development of bladder cancer" and that this, "combined 
with his urinary stasis in his bladder diverticulum undoubtedly 
resulted in this condition."

Given these facts, in April 2009, the Board remanded this case 
for an opinion as to whether the finding of leukocytes on 
urinalysis at separation in February 1992 is related to the post 
service diagnosis for bladder cancer in 2004.

Thereafter, the appellant's private urologist, Dr. Fleming, 
responded to the Board's remand questions.  He stated that he did 
not believe that it was as likely as not that bladder cancer was 
present in service.  However, he further stated that he believed 
that "the diverticulum and later cancer development result[ed] 
from chronic inflammation-thus WBC [white blood cells] in 
urine."

Similarly, a VA urology staff physician opined in December 2009 
that bladder cancer was not present in service-including at the 
time of the 1992 separation findings for leukocytes.  The 
physician noted that, although leukocytes can indicate chronic 
inflammation, it is unlikely that leukocytes alone indicate 
bladder carcinoma-and that usually there are other indicators 
such as blood in the urine, which was not shown on separation 
examination in 1992.  However, the physician further opined that 
"it is unlikely the bladder cancer that was diagnosed in 2004 
had any relationship to the leukocytes found in the 1992 
urinalysis at the time of the veteran's separation from the 
service."  The Board observes that no rationale for that opinion 
was provided.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002).

In this case, there is not an approximate balance of positive and 
negative evidence.  The medical opinion of Dr. Fleming weighs in 
favor of the claim, whereas the VA medical opinion weighs against 
the claim.  The Board observes that both medical opinions were 
prepared by physicians working in the field of urology, although 
Dr. Fleming is a urologist with specialized training in the field 
of urology and has been the Veteran's treating physician since 
his initial diagnosis with bladder cancer.  Dr. Fleming gave a 
short rationale for his opinion, which was essentially that the 
leukocytes shown on separation examination in February 1992 
caused inflammation and that chronic inflammation caused the 
development of bladder cancer.  The VA physician, by contrast, 
gave merely a conclusory opinion that it is unlikely the bladder 
cancer diagnosed in 2004 had any relationship to the leukocytes 
shown on service separation examination in 1992.  Notably, the VA 
physician had the benefit of review of the Veteran's entire 
claims folder to include his service treatment records.  However, 
the VA examiner provided no reasoning as to why the leukocytes 
were not indicative of chronic inflammation that eventually 
resulted in bladder cancer.

On balance, the evidence supports the claim.  The private medical 
opinion provides reasoning and establishes why a remote post 
service diagnosis is related to in-service findings.  The VA 
document does not provide a reasoned basis for refuting the 
private opinion.  Therefore, the claim is granted.

In view of the favorable decision above, a discussion of VA's 
duties under the Veterans Claims Assistance Act of 2000 (VCAA) is 
not necessary as any failure on VA's part is rendered moot by the 
grant above.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 
and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a).


ORDER

Service connection for bladder cancer is granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


